Citation Nr: 1139443	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-33 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran had active service from April 1967 to September 1967, November 1990 to June 1991 and from September 2003 to January 2005.  He also had several periods of active duty for training and inactive duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board additionally notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for hypertension.  However, a September 2010 rating decision granted service connection for hypertension.  As this is considered a full grant of the benefit sought on appeal, this claim is no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disorder and left shoulder disorder.  Unfortunately, the Board's review of the claims file reveals that further development on these matters is warranted.

With respect to the claim of entitlement to service connection for a right knee disorder, the Veteran asserts that it developed secondary to his service-connected left knee disorder.  He indicated that he suffered from periodic pain and swelling in the right knee during active duty, and that his right knee pops more frequently and experiences increased difficulty extending while walking since his separation from service.  A review of the Veteran's Army National Guard records reflects that he complained of bilateral knee pain prior to his period of active duty service in September 2003.  

Although not discussed by the RO, the Veteran entered his first period of active service on September 28, 1990.  A periodic examination report dated in July 1989 made no reference to any knee complaints.  The Veteran was seen on December 6, 1990 for complaints of bilateral knee pain.  A December 13, 1990 radiologic report reflects early degenerative changes of the bilateral knees.  However, crucially, a December 7, 1990 orthopedic consultation report notes that the Veteran provided a history of injuring his knee in a motor vehicle accident when he was 26 years old, which was approximately 20 earlier.  A diagnosis of post-traumatic arthritis was rendered.  Given the findings of the December 7, 1990 report and the narrow window between the Veteran's service entrance and evidence showing degenerative arthritis, the Board is left with the question of whether the Veteran's right knee arthritis pre-existed prior to entering service and, if so, whether it was aggravated by either of his periods of active service.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

Here, the Veteran was afforded a VA joints examination in June 2010 to determine the likely etiology of his right knee disorder.  The examiner indicated that review of the medical literature revealed no accepted medical studies that supported the theory that favoring one lower extremity will result injury to the opposite lower extremity.  He therefore opined that it was not as likely as not that his right knee disorder was the direct and proximate result of his service-connected left knee disorder or was aggravated or permanently worsened by his left knee disorder.  The examiner explained that it was more likely than not that the underlying degenerative changes in the opposite extremity would manifest themselves over time, but the relationship was not that of the injured lower extremity contributing to an injury of the opposite lower extremity.  

The June 2010 VA examiner also opined that, "There is no evidence that this right knee condition was permanently worsened during his deployment," because "[r]eview of service medical records reveals no evidence of injury, complaints or treatment for the right knee during this active service period."  Crucially, he provided no findings addressing the question of whether the right knee arthritis existed prior to service.  Further, and of equal importance, a review of the Veteran's service treatment records reveals that he did complain of right knee symptomatology during his period of active duty service.  Specifically, a January 2004 treatment note indicated that the Veteran had a history of bilateral knee pain secondary to degenerative joint disease and was placed on permanent profile.  A February 2004 radiology report showed bilateral tricompartmental osteoarthritis with posterior patellar spurring, spiking of the tibial spine, squaring of the tibial plateaus and patellofemoral and medial compartment narrowing with a bilateral fabella.  The symptomatology in this February 2004 report appears more severe that the mere "early degenerative changes of the bilateral knees" indicated in previous reports.  Moreover, it shows that the June 2010 VA examiner, who opined that there was no aggravation of the right knee in service due, in part, to lack of complaints of right knee symptomatology in service, was incorrect in his statement that there were no complaints of or treatment for right knee symptomatology in service.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed above, the Board observes that the Veteran was provided with a VA joints examination in June 2010.  Unfortunately, the opinion rendered in that examination report is inadequate because it failed to address the in-service symptomatology and radiological findings related to the right knee.  The Board therefore finds that a remand is necessary to provide the Veteran with an adequate medical opinion that relies on all the evidence of record as well as fully explains all findings and opinions in sufficient detail.

With respect to the Veteran's claim for entitlement to service connection for a left shoulder disorder, he asserts that he injured his left shoulder in service when he fell from a communication stand while working on an antennae as a result of hearing mortar fire and explosions.  The record includes several statements from fellow service members who recall witnessing the Veteran's fall, and that he landed on his left side, to include the shoulder.  However, service treatment records do not reveal complaints of, treatment for, or a diagnosis of a left shoulder disorder in service. 

Nevertheless, in correspondence dated in July 2007, the Veteran's private physician indicated that the Veteran "had a fall while he was at work in Iraq in January 2004 when he had hemarthrosis and a meniscal tear and was referred to orthopedics as per his medical records from February 12, 2004," and that he "does complain of some shoulder pain since then, MRI showed acromioclavicular degenerative joint disease in 2007."  The private physician went on to opine that "I do believe [the Veteran] did have degenerative joint disease which needed surgery, but his fall with hemarthrosis and meniscal tear may have aggravated the situation."  

While the private physician's July 2007 correspondence seems to offer a weak, ambiguous correlation between the Veteran's current left shoulder disability and his January 2004 in-service accident, there is insufficient competent evidence on file for the VA to make a decision on the claim.  To that end, given the competent suggestion of the physician that his left shoulder disorder may be related to his January 2004 in-service accident, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his left shoulder disorder is causally related to active service or to any service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should return the Veteran's claims file to physician who conducted the Veteran's June 2010 VA joints examination, in order to determine the nature and etiology of his right knee disability.  If physician is unavailable, the Veteran's claims file should be forwarded to another appropriate clinician.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed.

Based on a review of the claims file and utilizing sound medical principles, the examiner is requested to address the following:  

a) Does the evidence of record clearly and unmistakably establish that the Veteran had a disability of the right knee (arthritis) that existed prior to his entry into active duty in November 1990?

b) If the VA examiner finds that a right knee disability existed prior to service, does the evidence of record clearly and unmistakably show that the pre-existing condition was not aggravated by either period of active service (November 1990 to June 1991 and from September 2003 to January 2005), beyond the natural progression of the disorder-that is, whether it underwent a worsening in severity during service as opposed to a mere flare-up of symptoms. (Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute aggravation unless the underlying condition worsened)?

In providing the above opinions, the examiner should acknowledge and discuss the findings of the July 1989 periodic examination and service treatment records prior to that period, December 1990 treatment notes along with the December 1990 x-ray study, periodic examination reports and treatment notes from the Army National Guard, the January 2004 reports of bilateral knee pain as well as the February 2004 radiographic report.  The examiner should compare this to previous radiographic reports and discuss whether there is any aggravation demonstrated beyond the natural progress of the disease.  The Veteran's statements as to onset, nexus, and continuity of symptomatology of his claimed right knee disorder should also be acknowledged and discussed.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  The RO should then schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current left shoulder disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed.

Based on a review of the claims file and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disorder had its onset during service or is otherwise etiologically related to his active service, to include an established fall.  In doing so, the examiner should acknowledge and discuss the July 2007 correspondence submitted by the Veteran's private physician.  The Veteran's statements as to onset, nexus, and continuity of symptomatology of his claimed left shoulder disorder should also be acknowledged and discussed.

3.  Upon completion of the above, the RO should readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in September 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

